                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




VICKY LYNN,                                                 No. 3:19-cv-00397-JR

                      Plaintiff,                            ORDER

       v.


ALEXANDER STROSS,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [25] on October 7, 2019

in which she recommends the Court grant Defendant’s Motion to Dismiss for Lack of

Jurisdiction and Improper Venue [13]. Plaintiff filed timely objections to the Findings and

Recommendation. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and

Federal Rule of Civil Procedure 72(b).



1 - ORDER
       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                         CONCLUSION

       The Court adopts Magistrate Judge Russo’s Findings and Recommendation [25].

Accordingly, Defendant’s motion to dismiss [13] is granted and this action is dismissed.

       IT IS SO ORDERED.

       DATED this     11/30/2019



                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
